UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

 

SHREVEPORT DIVISION
UNITED STATES OF AMERICA CRIMINAL ACTION NO. 13-3()1
CIVIL ACTION NO. 16-1562
VERSUS ]UDGE ELIZABETH ERNY FOOTE
ANDREA LEWIS MAGISTRATE ]UDGE HORNSBY
MEMORANDUM RULING

Before the Court is a 28 U.S.C. § 2255 motion to vacate filed by Defendant Andrea
Lewis (“Levvis”). [Record Document 94]. Lewis accuses his trial and appellate counsel of
providing ineffective assistance by underemphasizing the intent element of his offense
[Record Document 94-1 at 3-1()]. Because Le\vis has not demonstrated that he received
constitutionally deficient representanon, the motion to vacate [Record Document 94] is
DENIED.
I. Bac round

Andrea Lewis, a pastor and director of a church choir in Shreveport, Louisiana, Was
convicted of violating 18 U.S.C. § 2423 (a), Which criminalizes transporting a minor across state
lines With the intent to engage in criminal sexual activity. [Record Document 69 at 1]. As
summarized by the Fifth Circuit:

l-le had sexual relationships With the three named victims, all of Whom \vere

underage members of his choir group during the mid- to late-1990s. He had sex

with each of the three girls for the first time When they Were approximately

fourteen years old, Which is below the age of consent under federal, Louisiana,
and Texas laW. He did not use physical force against the girls to have sex With

them, however He had intercourse and oral sex with them many times while

they were underage, and he continued his sexual relationship with two of the

girls into their twenties.

Unz'¢ed §z‘az‘e; a L€zz/z'§, 796 F.Bd 543, 544 (Bth Cir. 2015). Lewis would take the girls with him
when he went to Texas on choir-related business Id. Despite the stated purpose for the trips,
the Government contended that the opportunity to have sex also motivated the interstate
travel. Id. Lewis’s defense was that he never had sex with the women while they were underage.
Id.

At trial, this Court admitted evidence about two additional girls whom Lewis had
sexually assaulted [Record Document 86 at 14]. On appeal, Lewis raised as error only this
evidentiary ruling. Lezz/z`§, 796 F.3d at 545. The Fifth Circuit afflrmed, finding that this Court
did not abuse its discretion under Rule 403 when balancing the probative value of the similar-
crimes evidence against the danger of unfair prejudice M. at 548. Lewis did not Hle a petition
for a writ of certiorari
II. Instant Motion

ln this motion, Lewis argues that his trial and appellate counsel were ineffective because
they failed in various ways to emphasize that the Government had not carried its burden to
prove his intent. [Record Document 94 at 4-6]. Lewis contends that a conviction under 18
U.S.C. § 2423(a) requires the Government to “prove that Lewis’s ‘dominant motive’ for the
travel with the minors to Texas was to engage in sexual activity.” Becord Document 94-1 at
6]. On the basis of this contention, he raises four ineffective-assistance claims: (l) his appellate

counsel failed to challenge the sufficiency of the evidence of his motive; (2) his trial counsel

failed to raise the issue of motive as a defense at trial; (3) his trial counsel did not argue for a
Rule 29 judgment of acquittal on the basis of motive; (4) his trial counsel failed to object to
the absence of a “dominant motive” requirement in the jury charge [Id. at 3_10].1
III. Standard for Granting a § 2255 Motion

A federal prisoner may test the legality of his detention by “mov[ing] the court which
imposed the sentence to vacate, set aside or correct the sentence.” 28 U.S.C. § 2255(a); see
U/¢z'fed Sfaz‘ey z/. Gmmmcli‘, 376 F.3d 433, 436 (5th Cir. 2004) (quoting Kz//m v. Unz`z‘ed 52212‘€5, 432
F.2d 82, 83 (5th Cir. 1970)). Where there has been such a “denial or infringement of the
constitutional rights of the prisoner as to render the judgment vulnerable to collateral attack,
the court shall vacate and set the judgment aside and shall discharge the prisoner or resentence
him or grant a new trial or correct the sentence as may appear appropriate.” 28 U.S.C.
§ 2255(b). Relief under § 2255 is “reserved for transgressions of constitutional rights and for
a narrow range of injuries that could not have been raised on direct appeal and would, if
condoned, result in a complete miscarriage of justice.” Kz`mz’er a sz@/, 222 F.3d 209, 213 (5th
Cir. 2000) (quot`tng Unz`z‘ed Sz‘az‘es a Vaugbn, 955 F.2d 367, 368 (5th Cir. 1992)). A district court
may deny a § 2255 motion without conducting any type of evidentiary hearing if the defendant
fails to “present[] independent indicia of the likely merits of [his] allegations.”’ Um`z‘ed Szw‘er z).

Reea’, 719 F.3d 369, 373 (5th Cir. 2013) (quoting Unz'fed Sz‘az‘ei a Caw`if, 550 F.3d 43(), 442 (5th

 

1 ln his motion, Lewis represents that he has three ineffective~assistance-of-counsel
claims, [Record Document 94 at 4-6], but as the first claim involves failures of both trial and
appellate counsel, [Record Document 94-1 at 3], this Court will analyze it as two separate
claims.

Cir. 2008)). A hearing is also unnecessary if the issues were raised on direct appeal or do not
describe a constitutional violation. Unifed Smfei‘ a McCo//ow, 664 F.2d 56, 59 (5th Cir. 1981)
(citing Buc/ée/ew a United frazier 575 F.2d 515 (5th Cir. 1978)).

IV. Lavv and Analysis

A. Timeliness

With certain exceptions not relevant hereJ a § 2255 motion must be made within one
year of the date on which the movant’s conviction became final. 28 U.S.C. § 2255@. Following
an unsuccessful appeal after which the defendant does not seek a writ of certiorari, a
conviction becomes final when the time expires for petitioning for the writ. C/@/ 2). United Sz‘afei,
537 U.S. 522, 525 (2003). A petition for a writ of certiorari must be filed within ninety days of
the entry of judgment Id. (citing Supreme Court Rule 13(1)). The Fifth Circuit denied Lewis’s
appeal on August 10, 2015. Leu/z`.r, 796 F.3d at 543. Thus, his time to petition for certiorari
expired on November 8, 2015. Because he filed his § 2255 motion on November 7, 2016,
[Record Document 94], his motion is timely.

B. Intent Requirement in 18 U.S.C. § 2423(a)

Congress passed the l\/lann Act to criminalize transporting individuals across state lines
for the “purpose of prostitution or debauchery, or for any other immoral purpose.” White»
Slave Traffic <l\/lann) Act, ch. 395, 36 Stat. 825 (1910) (codified as amended at 18 U.S.C. §§
2421_2424). 18 U.S.C. § 2423(a) extends the Mann Act to provide:

A person who knowingly transports an individual who has not attained the age

of 18 years in interstate or foreign commerce, or in any commonwealth, territory

or possession of the United States, with intent that the individual engage in
prostitution, or in any sexual activity for which any person can be charged with

4

a criminal offense, shall be fined under this title and imprisoned not less than
10 years or for life.

18 U.S.C. § 2423(a). One of the essential elements of a l\/lann Act violation is that the
“interstate transportation have for its object or be the means of effecting or facilitating the
proscribed activities.” Morfemen a United Sz‘az‘ei, 322 U.S. 369, 374 (1944) (citing chmen 1). fich
291 U.S. 559, 563 (1934)).

ln Mon‘emen a United Smfei, the Supreme Court described the went rea of a Mann Act
offense as a requirement that the “dominant motive” for the interstate movement be illicit
sexual conduct Id. The l\/lortensens operated a brothel and went on a vacation, taking two of
the sex workers with them. Id. at 372. Because no sex work occurred during the trip, the
Supreme Court concluded that illicit sexual activity played no part in the interstate
transportation; rather, “[t]he sole purpose of the journey from beginning to end was to provide
innocent recreation and a holiday for petitioners and the two girls.” Id. at 375. Because
weighing the relative importance of multiple motives for travel was not essential to the
Mor¢emen Court’s holding, the Seventh Circuit has characterized the “dominant motive”
language as dicta. United Sz‘czz‘es a McGuz`r./:, 627 F.3d 622, 625 (7th Cir. 2010); g" Um`z‘ed Sfaz‘er a
Hoi“r/youer, 224 F. App’x 923, 926 (11th Cir. 2007) (per curiam) (citing United Sfclfes v. Co/e, 262
F.3d 704, 709 (8th Cir. 2001); United frazier v. E//z'i, 935 F.2d 385, 391~92 (1 st Cir. 1991)) (“But,
the plain language of section 2423(a) requires only that the defendant knowingly transport a
minor with the ‘intent’ of engaging in criminal sexual activity. lt does not require evidence of

any ‘purpose’ or ‘motive’ of the interstate travel.”).

The Fifth Circuit has interpreted the Supreme Court’s language “narrowly” such that
travel may have a lawful purpose so long as “an efficient and compelling purpose” of the
interstate transportation was illicit United Sz‘¢zz‘er a Cm¢zpbe//, 49 F.3d 1079, 1083 (5th Cir. 1995)
(quoting Fom’iz‘ a United Sz‘clfei‘, 363 F.2d 348, 349 (5th Cir. 1966)). Because multiple purposes
may coexist, the “‘dominant’ requirement does not impose a ‘but for’ limitation on the
defendant’s intent.” Id. lnstead, a jury may find intent so long as the criminal sexual conduct
is not merely “incidental” to the journey. Ia’. (citing Mom’men, 322 U.S. at 375; United §mfei z).
Hon, 306 F.2d 52, 55 (7th Cir. 1962), dim_/bproved by United §z‘az‘ei a 511022/, 507 F.2d 22 (7th Cir.
1974); 5772¢112‘ a United Flm‘at, 202 F.2d 874, 875 (5th Cir. 1953)). When a defendant has multiple
motivations for the interstate travel, the illicit purpose need not be more compelling than the
lawful purpose so long as the illicit purpose is, in fact, compelling See z`d. (rejecting a weighing
of various motives as “arithinetic hairsplitting”). Likewise, there is no requirement that the
defendant possess the criminal intent prior to crossing state lines. fee United Sz‘az‘ei a Garcia-
liope@ 234 F.3d 217, 219 (5th Cir. 2000); Lewz`i a United Sz‘az‘ei, No. CR 12-00154-CG-N, 2015
WL 7771222, at *11 (S.D. Ala. Oct. 5, 2015), report and recommendatzbn adopted No. 12-00154-
CG-N, 2015 WL 7776588 (S.D. Ala. Dec. 2, 2015). lt is only required that the intent “be found
to exist before the conclusion of the interstate journey,” Morz‘emen, 322 U.S. at 374.

ln cases where transportation of a minor across state lines has a licit purpose, the Fifth
Circuit looks to circumstantial evidence to determine whether illicit conduct was also a
“compelling purpose.” Camj)lae//, 49 F.3d at 1083 (quoting Fow“m‘, 363 F.2d at 349). A pattern

of grooming behavior “designed to reduce resistance to sexual advances,” including isolating

a minor from a parent or guardian, is circumstantial evidence of unlawful intent for
transportation that follows such conduct United Sf¢zfer a Hz`!z‘, 473 F.3d 146, 152 (5th Cir. 2006);
fee Campbe//, 49 F.3d at 1083 (finding criminal intent for interstate transportation when a
defendant’s “act of befriending [the victim] could fairly be called recruitment” into
prostitution). The Fifth Circuit has also found that intrastate sexual contact in the minor’s
home state before or after the interstate journey supports a finding of the requisite intent
SeJ/MAppe//ee 1/. ied/ed Appe//anz‘, 825 F.3d 247, 253 (5th Cir. 2016); United infer z/. Bemrez'z‘, 258
F. App’x 671, 685 (5th Cir. 2007) (“A jury could rationally infer from the sexual activity that
occurred both before and after state lines were crossed, that Bennett transported [the minor]
with intent to engage in sexual activity with her.”). Finally, a pattern of similar sexual
misconduct with other victims allows a jury to infer intent Bem¢e!z‘, 258 F. App’x at 684
(holding that evidence of erotic communications with other minors supported a finding that
the intent of transporting the victim was to engage in a sexual relationship); Hz`z'z‘, 473 F.3d at
152 n.4 (holding that evidence that defendants had sexually assaulted another boy using
techniques similar to those used on the victim supported the necessary inference). Indeed,
when reviewing Lewis’s case on direct appeal, the Fifth Circuit noted that “[a] proclivity for
having sex with underage girls made it significantly more likely that he transported the named
victims across state lines with the intent that they engage in criminal sexual activity . . . .” Lewz`i,

796 F.3d at 547.

C. Standard for Ineffective Assistance of Counsel

A § 2255 motion is an acceptable vehicle through which to raise initial claims of
ineffective assistance of trial or appellate counsel. M¢mam z/. United Sfaz‘es, 538 U.S. 500, 503-
04 (2003). To successfully state an ineffective-assistance~of~counsel claim, a movant must
demonstrate that his attorney’s performance was deficient and that the deficient performance
prejudiced his defense tiidee/and v. W¢zi/)z`n<gfon, 466 U.S. 668, 687 (1984). The movant bears
the burden of proof. See 2d lf he fails to establish either prong of the jaime/ami test, then
counsel’s performance was constitutionally effective Id.; tee a/i“o Tac/éer a ]0/9115011, 115 F.3d 276,
280 (5th Cir. 1997) (citing Sm'c/é/and, 466 U.S. at 697).

As to the first deficient-performance prong, courts “indulge a strong presumption that
counsel’s conduct falls within the wide range of reasonable professional assistance.” SIn`r/é/Md,
466 U.S. at 689 (citing Mz`r/ae/ a Loz¢z'i“z`ana, 350 U.S. 91, 101 (1955)). “[T]he defendant must
overcome the presumption that, under the circumstances, the challenged action might be
considered sound trial strategy.” Ia'. (internal quotation marks omitted) <citing Mz`cbe/, 350 U.S.
at 101). lf a tactical decision is “conscious and informed,” it “cannot be the basis for
constitutionally ineffective assistance of counsel unless it is so ill chosen that it permeates the
entire trial with obvious unfairness.” Cmne a ]o/omon, 178 F.3d 309, 314 (5th Cir. 1999) (quoting
Gm"/mm’ 1). Mcz<ggz`o, 717 F.2d 199, 206 (5th Cir. 1983)). “]udicial scrutiny of counsel’s
performance must be highly deferential,” and the court must make “every effort . . . to

eliminate the distorting effects of hindsight to reconstruct the circumstances of counsel’s

challenged conduct, and to evaluate the conduct from counsel’s perspective at the time.”
Sm'r/é/and, 466 U.S. at 689.

To establish prejudice, a § 2255 movant must show that “there is a reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding would
have been different.” ld. at 694. “A reasonable probability is a probability sufficient to
undermine confidence in the outcome.” Id. A defendant is not prejudiced if the
“ineffectiveness of counsel does not deprive the defendant of any substantive or procedural
right to which the law entitles him.” Lor/éharr a Frerrz/e//, 506 U.S. 364, 372 (1993). ln addition,
a defendant must affirmatively prove the existence of prejudice See Unz`red Sr¢zrei a quorle, 777
F.3d 719, 724-25 (5th Cir. 2014). Self-serving conclusory statements that the outcome would
have been different “fall[ ] far short of satisfying 5 rrz'c/é/and’ s prejudice element.” S@/re z).
Amrerron, 238 F.3d 631, 635 (5th Cir. 2001) Because both prongs of irm/erased must be satisied,
a court may reject an ineffective-assistance-of-counsel claim upon an insufficient showing of
either deficient performance or prejudice, without inquiry into the other prong. Srrz'c/é/and, 466
U.S. at 697.

D. Application

1. Appellate Counsel’s Failure to Raise Sufficiency of the Evidence

Lewis argues that his appellate counsel was ineffective because he did not challenge the
sufficiency of the Government’s evidence of Lewis’s intent to engage in criminal sexual
activity. [Record Document 94-1 at 3]. Although appellate counsel has a duty to raise “[s]olid,

meritorious arguments based on directly controlling precedent,” an attorney has no obligation

to “raise every nonfrivous ground of appeal available.” Domj/ 2/. Sre})/yem, 720 F.3d 309, 320
(5th Cir. 2013) (first quoting Unz'red Srarer a Con/@/, 349 F.3d 837, 841 (5th Cir. 2003); then
quoting Green 1). ]0/§115011, 160 F.3d 1029, 1043 (5th Cir. 1998)). Counsel has discretion to select
the issues to raise before the reviewing court; judicious selection may “maximize the likelihood
of success.” szr/a a Rolabz'm, 528 U.S. 259, 288 (2000); gf]mm a Bamei‘, 463 U.S. 745, 753
(1983) (“The effect of adding weak arguments will be to dilute the force of the stronger ones.”
(quoting Robert Stern, Appe//are Pmcrz`re in r/ae Unz`red Frarei 266 (1981 ed.)). Therefore, to
successfully assert an ineffective-assistance claim for failure to raise an issue on appeal, a
§ 2255 movant must show that a “particular nonfrivolous issue was clearly stronger than issues
counsel did present.” §wz'r[), 528 U.S. at 288.

Lewis’s appellate counsel challenged only a single ruling by this Court. Lezz/z`r, 796 F.3d
at 545. Under Rule 413 of the Federal Rules of Evidence, a court may admit evidence that a
criminal defendant accused of sexual assault committed any other sexual assault Fed. R. Evid.
413(a). This Court ruled that evidence that Lewis had sexually assaulted two additional girls
was admissible and that their testimony did not violate Rule 403. [Record Document 86 at 14].
The thrust of counsel’s argument on appeal was that because the misconduct alleged was
nonconsensual, the testimony was unfairly prejudicial Lezz/z`.t, 796 F.3d at 545.

To determine whether Lewis’s appellate counsel was ineffective, this Court must
determine whether the sufficiency of the evidence of Lewis’s intent was a “clearly stronger”
basis on which to advocate for vacating his conviction than was the admission of the sirnilar-

crimes testimony Swz`rb, 528 U.S. at 288. Because Lewis’s trial counsel moved for and renewed

10

a motion for a judgment of acquittal, the Fifth Circuit would have “review[ed] . . . the
sufficiency of the evidence de novo,” but from a perspective that would have been “highly
deferential to the verdict.” Unzred Sr¢zrei“ v. Bo/ron, 908 F.3d 75, 89 (5th Cir. 2018) (quoting Unz`red
Srarer z/. Scorr, 892 F.3d 791, 796 (5th Cir. 2018)). Evidence suffices to convict if “any rational
trier of fact could have found the essential elements of the crime beyond a reasonable doubt.”
Ia'. (quoting LYmrr, 892 F.3d at 797). Given this degree of deference, an attorney could
reasonably conclude that concentrating on an evidentiary ruling that placed inflammatory facts
before the jury would be more likely to succeed than a direct challenge to the sufficiency of
the evidence

l\/loreover, even if the similar crimes had been excluded, there was ample evidence from
which the jury could conclude that Lewis intended to engage in sexual activity in Texas with
the three girls named in the indictment The intent element of § 2423(a) may be proven by
circumstantial evidence Hz`rr, 473 F.3d at 152. There was general agreement among the
prosecution and defense witnesses at trial that Lewis’s trips always had a legitimate purpose
such as a rehearsal or performance Nevertheless, all three ]ane Does testified to similar
grooming behavior, which began with flattery that became progressively more romantic in
nature and which concluded with sexual contact [Record Documents 77 at 51-53, 78 at 234_
37, and 80 at 314~19]. They also testified that they had sex with Lewis in Louisiana before
doing so in Texas. [Record Documents 77 at 53, 59, 78 at 238, 245, and 80 at 319, 328]. One
girl testified that the trips provided an opportunity for Lewis to express affection for her

publicly, [Record Document 80 at 362, 373-74], which supports an inference that Lewis took

11

her to Texas to increase his ability to engage in sexual conduct A second girl indicated that
when she and Lewis traveled into Texas, “[t]here was always a reason as to why we went on
the trips, or a reason that was a valid reason l could tell my parents But it was always
understood that we may stop somewhere to have sex while we were on this trip.” [Record
Document 77 at 64]. This testimony reveals that Lewis arranged situations that isolated the
girls from their parents-~at times via pretextual explanations From all of this testimony, a
rational juror could conclude that the opportunity to have sex with the girls was an “efficient
and compelling purpose” for the trips. Given that the Government presented the sort of
circumstantial evidence that the Fifth Circuit has found warrants the inference that the
interstate transportation was done with the intent to engage in illicit sexual activity, rea e.<g.,
Hz'rr, 473 F.3d at 152, Lewis’s appellate counsel was not ineffective for choosing not to pursue
this line of argument
2. Trial Counsel’s Failure to Argue Motive as a Defense

Lewis argues that his trial attorneys were ineffective because they did not vigorously
pursue a defense emphasizing the choir-related purposes of the trips to Texas. [Record
Document 94-1 at 3~6, 10]. Counsel’s selection of trial tactics is presumed to be the product
of a “sound trial strategy.” Srrz`c/é/Md, 466 U.S. at 689 (quoting Mz`c{)e/, 350 U.S. at 101). Lewis’s
primary defense at trial was that he did not have sex with any underage girls. Leu)z`r, 796 F.3d
at 544. Declining to argue inconsistent defenses does render counsel ineffective See Unzrerl
Srarei‘ a A/Mzad, 62 F.3d 396 (5th Cir. 1995) (unpublished table decision) (citing Bridge a

L}/mzrr<gl), 838 F.2d 770, 773 (5th Cir. 1988)). An argument that sex played no part in Lewis’s

12

intentions for the Texas trips is not necessarily inconsistent with a defense that sex never
happened at all, but focusing on the narrow question of intent may have suggested to the jury
a lack of confidence in Lewis’s innocence of all sexual contact with the girls As such, counsel’s
decision to concentrate on impugning the girls’ credibility on the issue of whether sexual
activity occurred while they were underage was not an unreasonable decision.

In addition, Lewis’s counsel had a strategy for addressing the intent element Lewis
testified in his own defense after which his attorneys called several witnesses to vouch for his
truthfulness [Record Document 81 at 647, 660, 668[. The Federal Rules of Evidence allow
reputation and opinion testimony about a witness’ character for truthfulness Fed. R. Evid.
608(a). However, on direct examination the character for truthfulness may not be established
by specific instances unless truthfulness is an essential element of the offense Fed. R. Evid.
405. During a sidebar to rule on whether defense counsel could ask about specch instances
of Lewis’s honesty, the following exchange occurred:

THE COURT: What character trait is an essential element of this charge?

[CGUNSEL]: His truthfulness is one of them and his ~~

THE COURT: Truthfulness is not an element of the charge against him.

[COUNSEL]: Well, establishing truthfulness to get to intent

THE COURT: lntent?

[COUNSEL]: Yes.

THE COURT: l don’t see.

[COUNSEL]: He said he intended to go sing in other choirs when he crossed

state lines One of the elements the Government has to prove

THE COURT: That has nothing to do with his truthfulness

[COUNSEL]: lt does

l think it goes to intent, and that’s an element

THE COURT: All right That is your opinion, and the Court has ruled.
[COUNSEL]: l object, for the record.

13

[Record Document 81 at 631~33]. As this exchange makes clear, Lewis’s counsel had adopted
a tactic of reinforcing Lewis’s honesty such that the jury would believe his testimony that he
intended to travel to Texas for choir-related business only. Although the Court refused to
allow counsel to proceed as far in this direction as counsel would have liked, counsel had a
plan to undermine the Government’s case as to the intent element and objected when the
Court refused to allow full implementation of that plan. Because Lewis’s attorneys recognized
the need to address the issue of intent and pursued a strategy to do so, their performance did
not fall below reasonable professional standards Lewis is not entitled to habeas relief on this
basis
3. Trial Counsel’s Failure to Make a Rule 29 Motion2

Lewis argues that his trial attorneys were ineffective for failing to move for a judgment
of acquittal on the grounds that the Government had not proven that Lewis’s “dominant
motive” for traveling to Texas was to have sex with the three girls [Record Document 94-1
at 6]. Under Rule 29 of the Federal Rules of Criminal Procedure, a defendant may move for a
“judgment of acquittal of any offense for which the evidence is insufficient to sustain a
conviction.” Fed. R. Crim. P. 29(a).

Lewis’s attorneys made two separate oral motions for a judgment of acquittal, one after
the close of the Government’s case and another after the close of all evidence [Record

Documents 80 at 395 and 82 at 758-59]. The entire speech addressed to the initial motion

 

2 ln his memorandum in support of his § 2255 motion, Lewis refers to this as a motion
for a “directed verdict.” [Record Document 94-1 at 6]. The Court interprets this argument as
referring to a Rule 29 motion for a judgment of acquittal

14

was, “l think for the record l need to make the motion for judgment of acquittal.” [Record
Document 80 at 395]. When renewing the motion, counsel offered no argument beyond
noting the need to renew. [Record Document 82 at 758_59]. Thus, the Court interprets Lewis
as contending that the failure to highlight the question of his intent constituted ineffective
assistance

Given that the motions were made outside of the jury’s presence, it is difficult to
understand why Lewis’s trial counsel elected to offer no argument However, this Court need
not decide whether the decision to forgo any argument that might have directed this Court to
weaknesses in the Government’s case was reasonable In order to prevail, Lewis must show
that he was prejudiced by his counsel’s failure 566 jrrz`r/é/¢md, 466 U.S. at 687. Hence, to obtain
habeas relief, Lewis must show that if his attorneys had argued that the Government had not
established that sex with the girls was the “dominant motive’° for the interstate travel, the
Court would probably have granted the motion for a judgment of acquittal

When evaluating a Rule 29 motion, “the ‘relevant question is whether, after viewing
the evidence in the light most favorable to the prosecution, any rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt.”’ Um`red Srarer z). V¢z//e,
538 F.3d 341, 344 (5th Cir. 2008) (quoting]ar/éron a Vz`);gz`m'a, 443 U.S. 307, 319 (1979)). Hence,
when Lewis made his motion, one of the questions this Court had to answer was whether,
based on the evidence presented at trial, any rational juror could have concluded that one
“efficient and compelling purpose” of the trips to Texas was sex with the girls Campbe//, 49

F.3d at 1083 (quoting Fmrerr, 363 F.2d at 349). Folding the Rule 29 standard and the Srrz'r/é/and

15

standard together reveals that in order to demonstrate prejudice, Lewis must now show that
if his trial counsel had argued about intent, there is a reasonable probability that this Court
would have found that no rational trier of fact could have found that sex with the minors was
a compelling purpose of the trips to Texas

The girls’ stories were strikingly similar Each of them testified to grooming behaviors
as well as to sexual contact in both Louisiana and Texas. Under Fifth Circuit precedent such
evidence warrants an inference that the purpose of the interstate travel was illicit sexual
conduct See, e.<g., Hz'rr, 473 F.3d at 152. As a result, this Court would have been most unlikely
to grant the Rule 29 motion even if counsel had made the arguments Lewis now suggests
Therefore, Lewis was not prejudiced by the lack of argument in support of his Rule 29 motion.
ln the absence of prejudice, his ineffective-assistance~of-counsel claim fails

4. Trial Counsel’s Failure to Object to the Jury Charge

Finally, Lewis argues that his trial counsel was ineffective for failing to advocate for a
jury charge that “required proof of a ‘dominant motive”’ and for failing to object to the charge
that was ultimately given. [Record Document 94-1 at 7-9]. On the intent element of 18 U.S.C.
§ 2423 (a), the Court charged the jury that the Government must prove that “[t]he defendant
intended that the women identified in each count of the indictment would engage in sexual
activity with hirn, which if the sexual activity had occurred, the defendant would have
committed the criminal offense of sexual assault under Texas Penal Code § 22.011.” [Record

Document 58 at 13]. The Court then defined the Texas offense in such a way that if a jury

16

found that Lewis had had sex with the girls, it would of necessity have also found that he
committed that offense [Id. at 13-14].

ln support, Lewis directs this Court to Um`red Srczrer a Gczm`a-Lo]>eq. [Record Document
94~1 at 8~9]. ln Gam`¢z-Lopeq the Fifth Circuit approved an instruction that expanded on the
intent element “the ‘Government [did] not need to prove that [Garcia-Lopez’s] only purpose
for traveling in foreign commerce was to engage in a sexual act with a minor,’ but that it was
‘enough if one of the defendant’s motives in traveling in foreign commerce was to engage in
a sexual act with a minor.”’ 234 F.3d at 219.3 Nevertheless, in the same opinion the Fifth
Circuit found no error in the district court’s rejection of an instruction that would have
required the Government to prove that illicit sexual activity was a “significant or dominant
purpose of the travel.” ld. at 219~20.

While the addition of some statement explaining in more detail that illicit sexual activity
had to be one purpose of the travel may have increased the clarity of the jury instructions the
instructions as written were a correct statement of the law. 506 Unzred §rarer z). Rz`c/wm’ro/r, 676
F.3d 491, 506 (5th Cir. 2012) (“\We review a district court’s jury instructions for abuse of
discretion, considering ‘whether the instruction, taken as a whole is a correct statement of the

law and whether it clearly instructs jurors as to the principles of law applicable to the factual

 

3 Garcia-Lopez was tried under 18 U.S.C. § 2423(b), which criminalizes travel (as
opposed to transportation) in interstate or foreign commerce in order to engage in criminal
sexual conduct Grzm'¢z-Lape% 234 F.3d at 218. Although the precise wording of the intent
element of § 2423(b) differs slightly from that used in §2423(a), the Fifth Circuit has not
attributed significance to those differences See, e.g., Bennerr, 258 F. App’x at 679 (a § 2423(a)
that cites Garrz`a~]_.aj)ez); Gam`a-Lopez, 234 F.3d at 220 (citing caselaw interpreting an earlier
version of § 2423(a)).

17

issues confronting them.”’ (quoting Unz'red Sr¢zrer a Freeman, 434 F.3d 369, 377 (5th Cir. 2005)).
These instructions did not, as Lewis would have it, allow him to be convicted without proof
of intent beyond a reasonable doubt [Record Document 94-1 at 7]. Rather, they specifically
required the jury to consider whether the Government had proven that Lewis “intended” to
have sex with the girls in violation of Texas law. Becord Document 58 at 13]. Because the
Fifth Circuit does not have a pattern instruction for 18 U.S.C. § 2423(a), the Court’s
instructions were drawn verbatim from the Seventh Circuit’s pattern instructions which track
similar formulations in the Eighth and Eleventh Circuits. [Record Documents 44 at 2_4 and
58 at 13].4 None of these pattern instructions require the Government to prove a “dominant
motive” for the travel. Given the Fifth Circuit’s apparent rejection of “significant or dominant
purpose” language, Garcz`a~l,oj)e% 234 F.3d at 219_20, this Court would have been unlikely to
give such an instruction had counsel requested it The Court thus concludes that Lewis’s
counsel’s decision not to challenge the jury charge was reasonable

Even if the Court were to find that trial counsel was unreasonable for failing to object

to a jury charge that did not contain “dominant motive” language Lewis must still show

 

4 Comm. on Fed. Criminal jury Instructions of the Seventh Circuit, Parrem Cn`mz'm/]zr@/
Imrmrrz`om of r/ae jevenr/y Cz`mrz`r 591 (2012 ed., rev. 2017) (requiring proof that “the defendant
intended that [the victim] engage in sexual activity which if it had occurred [the defendant] . . .
would have committed the criminal offense of .”); Comm. on Pattern ]ury
Instructions of the Judicial Council of the Eleventh Circuit, E/evenr/a Cz`rcrrz`r P¢zrrem ]r@/
Imrmrrz`om, Cn`mz'w/ Carer § O93.1 (2016 ed., rev. 2019) (requiring proof that “at the time of
the transportation, Defendant intended that [the victim] would engage in prostitution or other
unlawful sexual activity”); Judicial Comm. on Model Jury lnstructions for the Eighth Circuit,
Mcmrr¢z/ ofMocre/ Crz`wz`;m/]zr@/ Inrrmrrionry%r r/ye Dz'rrn`rr Corrrrr afr/re Ez;g/yrb Cm‘rrz'r 617 (2017 ed.)
(requiring proof “that the defendant transported [the victim] with the intent such person
engage in” criminal sexual activity).

18

prejudice That is, he must demonstrate that, had the jury been charged as he suggests, the jury
would probably have voted to acquit See FrIic/é/and, 466 U.S. at 694. Given the similarity of the
facts of Lewis’s case to those of other dual-motive cases in which the Fifth Circuit found that
the evidence was sufficient to convict, ree, e.<g., Bennerr, 258 F‘. App’x at 684-85; Hz`rr, 473 F.3d
at 152; Campbe//, 49 F.3d at 1083_84, this Court finds that additional instructions regarding
motive would have been unlikely to alter the jury’s verdict As a result, Lewis’s motion fails
V. Conclusion

Because neither Lewis’s trial counsel nor his appellate counsel were ineffective, Lewis’s
motion to vacate [Record Document 94] is DENIED. Because Lewis’s claim is plainly refuted
by the record, no evidentiary hearing is required.

Pursuant to Rule 11(a) of the Rules Governing § 2255 Proceedings for the United
States District Courts, this Court must issue or deny a certificate of appealability when it enters
a final order adverse to the petitioner Unless a circuit justice or a circuit or district judge
issues a certificate of appealability, an appeal may not be taken to the court of appeal. ln this
case, a certificate of appealability is DENIED because Lewis has failed to demonstrate a
substantial showing of the denial of a constitutional right

THUS/"'/DUONE AND SIGNED, in Shreveport, Louisiana, this ; § Aay of

  

,2019.

 
 
 

DISTRICT ]UDGE

19

